DISMISS and Opinion Filed September 14, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00553-CV

 STAMATINA HOLDINGS, LLC, ANGELOS KOLOBOTOS, AND 2632
PENNSYLVANIA AVE., DALLAS, DALLAS, COUNTY, TEXAS, IN REM,
                       Appellants
                           V.
                CITY OF DALLAS, Appellee

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-04413

                         MEMORANDUM OPINION
                  Before Justices Molberg, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court is appellants’ motion for extension of time to file their notice

of appeal from the trial court’s February 25, 2021 default judgment. The motion,

filed after we questioned the timeliness of the appeal, explains the delay in filing the

notice of appeal was the result of a mistake.

      We lack authority to grant the motion. As appellee notes in its jurisdictional

briefing, our authority to grant an extension to file a notice of appeal is limited to

appeals filed within fifteen days of the deadline prescribed by Texas Rule of

Appellate Procedure 26.1. See TEX. R. APP. P. 26.3. Because appellants timely filed
a motion to set aside the judgment, the rule 26.1 deadline was May 29, 2021, ninety

days after the judgment was signed, and the extended deadline was June 10, 2021.

See id. 26.1(a), 26.3. Appellants did not file their notice of appeal, however, until

July 9th. Accordingly, we deny the extension motion without considering its merits

and dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Brashear

v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.–Dallas

2009, no pet.) (op. on reh’g) (timely filing of notice of appeal is jurisdictional).




                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE


210553F.P05




                                          –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

STAMATINA HOLDINGS, LLC,                     On Appeal from the 298th Judicial
ANGELOS KOLOBOTOS, AND                       District Court, Dallas County, Texas
2632 PENNSYLVANIA AVE.,                      Trial Court Cause No. DC-20-04413.
DALLAS, DALLAS COUNTY,                       Opinion delivered by Justice
TEXAS, IN REM, Appellants                    Goldstein, Justices Molberg and
                                             Nowell participating.
No. 05-21-00553-CV        V.

CITY OF DALLAS, Appellee

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee City of Dallas recover its costs, if any, of this
appeal from appellants Stamatina Holdings, LLC, Angelos Kolobotos, and 2632
Pennsylvania Ave., Dallas, Dallas County, Texas, in rem.


Judgment entered September 14, 2021.




                                       –3–